Citation Nr: 0006654	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-18 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to May 
1972.

This appeal arose from a May 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the veteran's claim 
for service connection for PTSD was not well grounded. 


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
PTSD in September 1994.  

2.  Additional evidence submitted since that a time fails to 
show that the veteran suffers from PTSD, which can be related 
to an inservice stressor.


CONCLUSION OF LAW

Evidence received since the Board denied entitlement to 
service connection for PTSD is not new and material, and the 
September 1994 decision of the Board remains final and is not 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104(b) (West 
1991); 38 C.F.R. §§ 3.156(a), 3.304(f), 20.1105 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the applicable law clearly states that, when a 
claim is disallowed by the Board of Veterans' Appeals, it may 
not thereafter be reopened and allowed, and no claim based 
upon the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  However, when a claimant requests 
that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 (1999).  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1999).

The evidence which was of record when the Board considered 
this case in September 1994 included: the veteran's service 
personnel and medical records; VA treatment records from July 
1988 to July 1991; a September 1990 VA examination report; a 
December 1991 lay statement from someone who served in 
Vietnam with the veteran; an October 1991 VA examination 
report; and the veteran's January 1992 RO hearing testimony.  
There was no indication that he had received any combat 
badges.  There was also no indication that he had suffered 
any injuries.  His military specialty was general vehicle 
repairman.  His personnel records confirmed that he worked as 
a vehicle mechanic during his time in Vietnam.  

In September 1994 the Board denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran was 
unable to provide the "who, what, where and when" of the 
alleged stressors as was necessary to conduct a meaningful 
search to corroborate those events.  The basis of the Board's 
denial was that the veteran's reported stressors were not 
verifiable.  

Evidence submitted since the 1994 denial included: a 
September 1996 Social Security Administration (SSA) award 
letter; VA treatment records dated July 1988 to June 1995; 
and a November 1997 VA examination report.  The SSA award 
letter does not include any information regarding the 
veteran's PTSD.  The VA treatment records dated July 1988 to 
October 1991 are duplicative of the medical records 
previously considered by the Board.  The VA treatment records 
dated subsequent to October 1991 show that the veteran 
reported legal problems related to an indictment; weight 
loss; medical problems; and insomnia.  The diagnoses included 
PTSD, a personality disorder, alcohol abuse and chronic pain.  
The November 1997 VA examination provided the diagnosis of 
PTSD, based on the veteran's reported stressors.  

After a careful review of the evidence of record, it is found 
that the additional evidence, which the veteran has 
submitted, is not "new and material."  Accordingly, his claim 
is not reopened and the September 1994 decision by the Board 
remains final.  

"New" evidence means more that evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record included the veteran's reported 
stressors: that he killed a Viet Cong; that he was involved 
in the killing of some women and children; witnessing a 
gunman slaughter innocent people and that he was instructed 
to do things that were against the Geneva Convention.  This 
evidence had also included diagnoses of PTSD based upon this 
history.  However, the additional evidence provides nothing 
more to assist in conducting a meaningful search to 
corroborate those events.  The additional evidence does not 
bear directly and substantially upon the specific matter 
under consideration.  That is the additional evidence does 
not provide the "who, what, where and when" of the alleged 
stressors as is necessary to conduct a meaningful search to 
corroborate those events.  The additional evidence by itself 
or in conjunction with evidence previously assembled is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

There has been no objective evidence proffered that would 
suggest that he experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or threat to the physical integrity 
of self or others, that produced a response involving intense 
fear, helplessness or horror.  See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders; page 209 (4th ed. Revised 1994).  While the 
veteran had again referred to the same stressors there was no 
indication that he was in actual danger.  Moreover, given 
that he has presented no evidence that he was exposed to 
combat (while he has made such claims, his service and 
personnel records indicate no such combat involvement), he 
must present some evidence that corroborates his claimed 
stressors.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  
However, he has failed to present any "new" evidence that 
would corroborate his claims, nor has he provided 
sufficiently detailed information capable of substantiation.  

The veteran has not fulfilled the requirement of presenting 
"new and material" evidence to reopen his claim for service 
connection for PTSD.  Since it has been determined that no 
new and material evidence has been submitted, no further 
analysis is needed.  Smith v. West, U. S. Vet. App. No. 95-
638 (April 7, 1999).


ORDER

New and material evidence not having been submitted to reopen 
the claim for entitlement to service connection for PTSD, the 
benefit sought on appeal is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

